DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-10 and 19-20 are rejected under 35 U.S.C. 101.
Claims 1-10 and 19-21 are objected to.
Claims 11-18 are allowed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1 and 19-20:
Step 1: 
They each recites a method which is within one of the 4 statutory categories (process, machine, manufacture, or composition of matter).
Step 2a) Prong One:
They each recites evaluating an output to detect faults which may be a mental process because such evaluating may be mentally evaluated by look at the output from a computer display and to find faults.
Step 2a) Prong Two:
Although it recites entering scan mode, receiving a test pattern and applying the test pattern, etc., they are pre-solution activities which is used to collect output data for further evaluation.
Step 2b)
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claims 2-10, they are pre-solution activities; therefore, they are analogously rejected as in in claim 1 where they do not recite additional elements that integrate the claimed abstract ideas into a practical application.
Regarding claims 20, it is pre-solution activity; therefore, it is analogously rejected as in in claim 19 where it does not recite additional elements that integrate the claimed abstract ideas into a practical application.
Allowable Subject Matter
Claims 1-10 and 19-21 are objected to as being dependent upon a 35 U.S.C. 101 rejection of claims 1-10 and 19-21, but would be allowable the 35 U.S.C. 101 rejection of claims 1-10 and 19-21 is overcome without broadening the scopes of claims 1-10 and 19-21.
Claims 11-18 are allowed. 
Regarding claim 11, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 11, in particular, the claim limitation of “while applying the test pattern through the first scan chain, controlling a further scan flip-flop of the scan circuit with the first scan chain without transitioning a further scan enable input of the further scan flip-flop”; therefore, claim 11 is allowed, as are its dependent claims 12-18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xin (US 2004/0064770) teaches a method for performing scan, the method comprising:
entering scan mode (e.g. figure 6, paragraph [0035], enabling scan mode by SE/norm 28 signal);
receiving a test pattern (e.g. figure 6, paragraph [0035], receiving Scan Instr in 52);
 	applying the test pattern through a first scan chain (e.g. figure 6, applying Scan Instr in 52 to scan chain 30).
Ravi et al. (US 2013/0159800) a decompressor 220 receiving compressed data and generates decompressed test data to scan chains 311 and 321 and a compactor 240 generating outputs 250 (e.g. figure 3, paragraph [0004] and [0028]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858